DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive.

In response to the arguments that Park (US 2019/0199815 A1) in view of Yang (US 2016/0323819 A1) does not disclose “confirm, during the active period, based on the communication complying with the NAN standard, whether the communication apparatus can communicate with the proxy apparatus while the proxy apparatus is executing the proxy processing” as recited in claim 1, and similarly recited in claims 10 and 12 (Remarks, p. 12-13), Examiner respectfully disagrees.

Park discloses a NAN proxy server configured to transmit a proxy registration response as confirmation, wherein the response (confirmation) includes a status indication field indicating whether registration and service being accepted (paragraphs 133-135 and Table 11 and Fig. 10), and the NAN proxy server performs proxy processing (paragraphs 103 and 133-135).



Applicant’s arguments with respect to claim(s) 7-9, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 7-9, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
NAN device 102 may execute the existence confirmation processing based on the cycle information of the DW period in which the proxy client (NAN device 101) is in the awake state together with the active period information. That is, the NAN device 102 can execute existence confirmation of the NAN device 101 during the DW period in which the NAN device 101 is in the awake state within the active period.” (p. 19-20 of Specification dated 02 June 2020). However, support for amended claimed limitation “wherein the active period is set independently from a DW (Discovery Window) period complying with the NAN standard” could not be found.

Dependent claims 8 and 9 are rejected based on their dependency on independent claim 7.

Independent claims 11 and 13 recite similarly limitation as claim 7, which is not supported by the original disclosure, and therefore are rejected for the same reason as claim 7.

Regarding claim 14, which recites “an active period that is set independently from a DW (Discovery Window) period” (lines 3-4 of claim 14). Similar to claim 7 as addressed above, support for the claimed limitation could not be found in the original disclosure.

Claims 2 and 5 are rejected based on their dependency on independent claim 14.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the active period" in line 14 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 3-6 and 14 are rejected based on their dependency on independent claim 1.

	Claim 14 additionally recite “an active period” in line 3 and “the active period” in line 5. It is unclear whether the recitation of “the active period” in line 5 of claim 14 is referring to “the active period” recited in claim 1, or to “an active period” in line 3 of claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 6, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0199815 A1, hereinafter Park).
Regarding claims 1, 10 and 12, Park discloses a proxy apparatus, control method executed by a proxy apparatus, and a non-transitory computer-readable storage medium that stores a program for causing a computer included in a proxy apparatus, which is capable of executing proxy processing of at least one of transmission of information of a service provided by a communication apparatus and a search for a service provided by another apparatus for the communication apparatus (Abstract and paragraphs 244-245, Fig. 22, neighbor awareness networking (NAN) proxy server and method, paragraph 249, memory unit storing software (non-transitory computer-readable storage medium)) capable of executing proxy processing of at least one of transmission of information of a service provided by a communication apparatus (paragraph 101, “the NAN proxy server can perform a procedure for performing data communication on behalf of the NAN proxy client. For example, the NAN proxy server can perform publish and/or subscribe on behalf of the NAN proxy client. More specifically, the NAN proxy server can provide information, which is provided to perform data communication with a different NAN terminal, to other NAN terminals on behalf of the NAN proxy client”) and a search for a service provided by another apparatus for the communication apparatus (Abstract, “the NAN proxy server performs discovery for a first service on behalf of the NAN proxy server client”; Fig. 11-12 and paragraphs 122, 147 and 170, service discovery performed 
one or more processors (paragraph 245 and Fig. 22); and 
one or more memories that stores a computer-readable instruction for causing, when executed by the one or more processors (paragraphs 245 and 249, embodiment being implemented by processor and software stored in memory as module or function), the one or more processors to function as: 
an acceptance unit configured to accept, from the communication apparatus, a request for execution of the proxy processing, based on communication complying with a NAN (Neighbor Awareness Networking) standard (paragraph 245, reception module configured to receive radio signal (acceptance unit to accept message); paragraph 130, proxy registration request is transmitted to the NAN proxy server from a NAN terminal; and a NAN server would comply with a NAN standard); 
an execution unit configured to execute the proxy processing for the communication apparatus based on the request (paragraphs 245 and 249, processor implementing module (execution unit); paragraph 103, “NAN proxy server to perform the procedure for performing the data communication on behalf of the NAN proxy client”; paragraphs 133-134, proxy processing being executed in response to the registration); and 
a confirmation unit configured to confirm, during the active period, based on the communication complying with the NAN standard, whether the communication apparatus can communicate with the proxy apparatus while the proxy apparatus is executing the proxy processing (paragraphs 245 and 249, processor implementing 

Regarding claim 3, Park further discloses the acceptance unit accepts a signal for searching for the proxy apparatus by the communication apparatus (paragraphs 104-105 and 212, NAN terminals discover potential NAN proxy server and transmit subscribe message to the NAN proxy server, such that the subscribe message includes the proxy client attribute), which contains information concerning at least one of a DW (Discovery Window) period in which the communication apparatus is in a DOZE state and a DW period in which the communication apparatus is in an awake state (paragraph 152, “awake interval corresponding to an awake interval of a discovery window can be included in the proxy client attribute”, information indicate “awake interval” (awake state) also indicate rest of the time as sleep/power saving state (DOZE state)).

Regarding claim 6, Park further discloses if it is not confirmed during the active period that the communication apparatus can communicate with the proxy apparatus, the execution unit ends the proxy processing (paragraph 134, status indication indicates registration failure, such that proxy processing is not performed for a requesting NAN client).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Park et al. (US 2018/0070308 A1, hereinafter US’308).

Regarding claims 7, 11 and 13, Park discloses a communication apparatus, a control method executed by a communication apparatus, and a non-transitory computer-readable storage medium that stores a program for causing a computer included in a communication (Abstract and paragraphs 244-245, Fig. 22, neighbor awareness networking (NAN) proxy client, method and memory storing software), the communication apparatus comprising: 
one or more processors (paragraph 245 and Fig. 22); and 

a request unit (paragraphs 245 and 249, processor implementing module (request unit)) configured to request, using a message complying with a NAN (Neighbor Awareness Networking) standard, a proxy apparatus to execute proxy processing of at least one of transmission of information of a service provided by the communication apparatus and a search for a service provided by another apparatus for the communication apparatus (paragraphs 104-105, NAN terminals discover potential NAN proxy server and transmit subscribe message to the NAN proxy server, such that the subscribe message includes the proxy client attribute; paragraph 101, “the NAN proxy server can perform a procedure for performing data communication on behalf of the NAN proxy client. For example, the NAN proxy server can perform publish and/or subscribe on behalf of the NAN proxy client. More specifically, the NAN proxy server can provide information, which is provided to perform data communication with a different NAN terminal, to other NAN terminals on behalf of the NAN proxy client”; Abstract, “the NAN proxy server performs discovery for a first service on behalf of the NAN proxy server client”; Fig. 11-12 and paragraph 170, service provided by a NAN terminal (another NAN terminal apparatus; paragraph 97, NAN terminal ) to NAN proxy client); paragraph 97, “a NAN terminal can be configured to support IEEE 802.11ah” (and hence the message complied with NAN standard)), 
the proxy client attribute can be included in a service discovery frame transmitted to the NAN proxy server by a NAN proxy client”, “awake interval corresponding to an awake interval of a discovery window can be included in the proxy client attribute” and “the proxy client attribute can be included in a service discovery frame transmitted to the NAN proxy server by a NAN proxy client”).
Park does not expressly disclose the active period is set independently from a DW (Discovery Window) period complying with the NAN standard.
In an analogous art, US’308 discloses a method and apparatus for setting awake period (Abstract and paragraph 8), wherein embodiments can be applied to a variety of standards and wireless access technologies (paragraphs 43-44), such that awake period can be set for different standard of NAN. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the awake interval of Park for different wireless communication standards as suggested by US’380 in order to implement features of Park in different wireless communication systems.

Regarding claim 8, Park further discloses the message further contains information concerning at least one of a first DW period in which the communication apparatus is in a DOZE state and a second DW period in which the communication apparatus is in an awake state (paragraph 152, “awake interval corresponding to an awake interval of a discovery window can be included in the proxy client attribute”, information indicate “awake interval” (awake state) also indicate rest of the time as sleep/power saving state (DOZE state)).
awake interval corresponding to an awake interval of a discovery window can be included in the proxy client attribute”, information indicate “awake interval” (awake state) also indicate rest of the time as sleep/power saving state (DOZE state)).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Rejection based on prior art is not applied for claims 2, 5 and 14. However, allowability cannot be determined based on 112 rejection(s) set forth in this Office Action.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL LAI/            Primary Examiner, Art Unit 2645